DocuSign Envelope ID: 8510C79A-2E8D-449A-A7D7-6136E8B2B52F
                          Case 3:20-cv-05661-BHS Document 7 Filed 08/06/20 Page 1 of 3



       1                                                         THE HONORABLE BENJAMIN H. SETTLE
       2

       3

       4

       5

       6
                                           UNITED STATES DISTRICT COURT
       7                                  WESTERN DISTRICT OF WASHINGTON
                                                    AT TACOMA
       8
              TODD BRINKMEYER
       9                                                         Case No. 3:20-cv-05661-BHS
                                   Petitioner,
     10                                                         DECLARATION OF TODD BRINKMEYER
                      v.                                        IN SUPPORT OF MOTION FOR
     11                                                         PRELIMINARY INJUNCTION
     12       WASHINGTON STATE LIQUOR AND
              CANNABIS BOARD,
     13
                                   Respondent.
     14

     15

     16     I, Todd Brinkmeyer, hereby declare and state as follows:
     17              1.      I am the petitioner in this action, over the age of eighteen, have personal knowledge
     18     of the matters contained in the Declaration, and am competent to testify thereto.
     19              2.      I have been close friends with Scott Atkison for 25 years. Scott currently lives 30
     20     minutes from me. He resides in Washington, and I reside in Idaho.
     21              3.      The Washington State Liquor and Cannabis Board (the "LCB") has approved me
     22     as a financier for marijuana retail stores (the "Stores") for which Scott is a licensee and part owner.
     23     As part of the financier approval process, the LCB conducted criminal and financial background
     24     checks on me and my spouse.
     25              4.      I have provided business advice to Scott and, as an approved financier, have made
     26     loans to the Stores.



            DECLARATION OF TODD BRINKMEYER IN SUPPORT                         MILLER NASH GRAHAM & DUNN LLP
            OF MOTION FOR PRELIMINARY INJUNCTION - 1                          Pier 70 ~ 2801 Alaskan Way ~ Suite 300
            USDC No. 3:20-cv-05661-BHS                                            Seattle, Washington 98121-1128
                                                                                (206) 624-8300/Fax: (206) 340-9599
DocuSign Envelope ID: 8510C79A-2E8D-449A-A7D7-6136E8B2B52F
                          Case 3:20-cv-05661-BHS Document 7 Filed 08/06/20 Page 2 of 3



       1             5.      From my experience as a business owner and executive in other industries, I
       2    recognize that the inability to compensate advisors and employees with equity interferes with the
       3    Stores' ability to attract and retain the best talent.
       4             6.      Scott and I have discussed how he would like to transfer his ownership interest in
       5    the Stores to me. I am willing and able to assume his ownership interest in the Stores, and I will
       6    do so if the LCB will allow it. The Stores are unique to me, and they are the only marijuana
       7    businesses in Washington in which I am interested in obtaining an ownership interest. I want to
       8    assume Scott's ownership interest in the Stores in part so I can honor him by continuing the
       9    businesses and also to give him and the other owners peace of mind that the Stores will be well-
     10     capitalized and in strong, experienced hands, which I can provide.
     11              7.      I directed my attorney, Chris Masse, to contact the LCB and inquire whether it
     12     would approve the transfer of ownership to me. The LCB confirmed it would not approve my
     13     ownership because, as a resident of Idaho, I do not meet the LCB's residency requirement.
     14              8.      I understand that the uncertainty regarding what will happen to the Stores after Scott
     15     passes causes him distress, which in turn causes me distress due to our friendship.
     16     Pursuant to 18 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
     17     correct to the best of my knowledge.
     18

     19              EXECUTED in Coolin, ID on this 6th day of August, 2020
     20

     21                                                                            ____________________
                                                                       Todd Brinkmeyer
     22

     23

     24

     25

     26



            DECLARATION OF TODD BRINKMEYER IN SUPPORT                         MILLER NASH GRAHAM & DUNN LLP
            OF MOTION FOR PRELIMINARY INJUNCTION - 2                          Pier 70 ~ 2801 Alaskan Way ~ Suite 300
            USDC No. 3:20-cv-05661-BHS                                            Seattle, Washington 98121-1128
                                                                                (206) 624-8300/Fax: (206) 340-9599
DocuSign Envelope ID: 8510C79A-2E8D-449A-A7D7-6136E8B2B52F
                        Case 3:20-cv-05661-BHS Document 7 Filed 08/06/20 Page 3 of 3



       1                                        DECLARATION OF SERVICE
       2             I, Brie Geffre, hereby declare under penalty of perjury under the laws of the United States
       3    and of the state of Washington, that on this 6th day of August, 2020, I caused the foregoing to be
       4    filed using the CM/ECF system which will send notice of the same to all registered parties
       5             SIGNED at Seattle, Washington this 6th day of August, 2020.
       6                                                     s/Brie Geffre
       7                                                     Brie Geffre, Legal Assistant

       8

       9
     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26



            DECLARATION OF SERVICE - 3
            USDC No. 3:20-cv-05434-MAT                                        MILLER NASH GRAHAM & DUNN LLP
                                                                              Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                                  Seattle, Washington 98121-1128
                                                                                (206) 624-8300/Fax: (206) 340-9599
